Citation Nr: 0806581	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  He died in April 1987, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision, which 
denied the appellant's petition to reopen a claim of service 
connection for the veteran's death based on no new and 
material evidence.  Following the receipt of additional 
evidence, the RO reopened the claim in an October 2005 
supplemental statement of the case.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).


FINDINGS OF FACT

1.  An unappealed RO decision, dated in October 1991, denied 
the appellant's petition to reopen a claim of service 
connection for the cause of the veteran's death.  The 
appellant was informed of the adverse outcome and her 
appellate rights.

2.  Evidence received since the October 1991 RO does not 
raise a reasonable possibility of substantiating the claim of 
service connection for the cause of the veteran's death.




CONCLUSIONS OF LAW

1.  The October 1991 RO decision, denying the petition to 
reopen a claim of service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for the cause of 
the veteran's death; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's petition to reopen her claim 
for service connection for the cause of the veteran's death, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions for the petition to reopen.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
August 2004 letter provided the appellant with the reasons 
for the prior denial of her claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The Board further notes that the Court recently has held 
that, in the context of a claim for cause of death benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held 
that, unlike a claim to reopen, an original cause of death 
claim imposes upon VA no obligation to inform a claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Id.

The August 2004 letter fully satisfied all of Hupp's duty to 
notify provisions.  As the record shows that veteran did not 
have any service-connected disabilities, the August 2004 
letter appropriately did not state any conditions for which 
the veteran was service-connected at the time of his death 
and did not provide an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on previously service-connected conditions.  The August 
2004 letter did inform the appellant of the evidence and 
information required to substantiate a cause of death claim 
based on conditions not yet service-connected.  See Hupp, 
supra.  Thus, the Board finds that VA satisfied its duty to 
notify with respect to Hupp.  See also Sanders v. Nicholson, 
487 F. 3d 881 (2007).

The Board notes that in petitions to reopen, there is a 
limited duty to assist.  Regardless, the Board notes that the 
veteran's service medical records were obtained.  Private 
medical records identified by the appellant have also been 
obtained, to the extent possible.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the claim for service connection for the cause 
of the veteran's death, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

The appellant contends that the cause of the veteran's death, 
lymphoma, was the result of herbicide exposure at Andersen 
Air Force Base during service.  The appellant filed a 
previous claim for service connection for the cause of the 
veteran's death.  That claim was initially denied in an 
unappealed October 1991 RO decision.  The October 1991 RO 
decision is thus final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including malignant tumors, when manifested to a compensable 
degree within the initial post-service year.  38 C.F.R. §§ 
3.307, 3.309(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e) (2006).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service." 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.307(a)(6)(iii) (2006).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006).

The October 1991 RO decision addressing the appellant's 
claim, denied the claim because the evidence of record did 
not show that the veteran was exposed to herbicides during 
service or that lymphoma was otherwise attributable to 
service.  Thus, in order for the claim to be reopened, the 
appellant must submit evidence showing that the veteran was 
exposed to herbicides during service (or is entitled to a 
presumption of herbicide exposure during service) or that the 
cause of his death is otherwise attributable to service.

As previously noted, the appellant contends that the 
veteran's cause of death, lymphoma, is attributable to his 
herbicide exposure during service.  She has not alleged that 
the veteran served in Vietnam (where herbicide exposure is 
presumed for incountry service).  Further, it is noted that 
the record does not otherwise demonstrate Vietnam service.  
In this regard, the veteran did not receive any decorations, 
medals, badges, commendations, citations, campaign ribbons, 
or any other recognition indicative of Vietnam service.  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  Thus, there is 
no presumption that the veteran was exposed to herbicides as 
a result of Vietnam service.  However, where a veteran serves 
outside of the Republic of Vietnam in an area in which the 
Department of Defense (DOD) has confirmed the use of 
herbicides, service connection will be considered even where 
the presumption of exposure to herbicides does not exist. 

In an attempt to reopen her claim for service connection for 
the cause of the veteran's death, the appellant has submitted 
the following:  1) a number of her own personal statements 
that the veteran had been exposed to herbicides while 
stationed in Guam at Andersen Air Force Base, 2) an article 
from the Pacific Daily News in which various veterans state 
their suspicions of Agent Orange use at Andersen Air Force 
Base in Guam in the 1960s, 3) a news release regarding 
veterans' need to access information related to herbicide 
exposure, and 4) private medical records showing that the 
veteran was suffering from lymphoma.  

The Board has reviewed the aforementioned new evidence 
submitted by the appellant since the prior final denial in 
October 1991, regarding the veteran's exposure to herbicides 
at Andersen Air Force Base (i.e. items 1-3, listed above); 
however, this evidence is too general in nature to provide 
the necessary evidence to raise a reasonable possibility of 
substantiating the claim by showing that the veteran was 
exposed to herbicides at Andersen Air Force Base.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The evidence 
submitted by the appellant does not provide information 
specific to the facts of the veteran's case and is 
insufficient to demonstrate that the herbicides were ever 
stored at Andersen Air Force Base, let alone when he was 
stationed there.  There is no indication that either the 
appellant or other the veterans cited in the Pacific Daily 
news article have specialized knowledge regarding the storage 
practices at Andersen Air Force Base, particularly in light 
of official records from DOD failing to substantiate any 
herbicide use or storage in Guam.  The Board notes that the 
newly submitted evidence must provide more than speculative, 
generic statements not relevant to the veteran's specific 
claim.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Given 
that the newly submitted evidence fails to show that the 
veteran was exposed to herbicides during service, it cannot 
constitute new and material evidence.

As to item #4, listed above, the Board further notes that the 
medical reports submitted by the appellant do not directly 
relate the veteran's lymphoma to herbicide exposure or in any 
way relate the veteran's lymphoma to service.  In essence, 
the reports reflecting the veteran's diagnosis of lymphoma is 
duplicative of evidence previously considered. 

There is no other evidence which is relevant to this petition 
to reopen.  As such, the Board finds that the preponderance 
of the evidence is against the appellant's petition.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition to reopen must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


